DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-23, drawn to products, namely PTH prodrugs comprising a water-insoluble carrier “Z’”, classified in A61K38/29+.
II. Claims 24-31, drawn to methods, including methods of preventing any possible disease “which can be treated with PTH” in any respect, by the single step of administering a therapeutically effective amount of a PTH prodrug via any route of administration, classified in A61P17/14+.
The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the process for using the product as claimed can be practiced with another materially different product, including products wherein Z’ is water soluble rather than water insoluble.  Furthermore, the product as claimed can be used in materially different process, including in in vitro or ex vivo applications no requiring administration to a patient.  Specifically, WO2009/095479 A2 (Aug. 6, 2009; cited in IDS filed see, e.g., WO’479 at claim 1), wherein Z may be an insoluble carrier like a hydrogel (see, e.g., WO’479 at claim 24), and wherein “D” may be PTH (see, e.g., WO’479 at claim 18), which are encompassed by at least instant claim 1, may be used in a materially different process (see, e.g., WO’479 at claim 36, note that the materially different method is not limited to diseases treatable by PTH).  Furthermore, WO’479 discloses that a genus of methods encompassing all species of instant claim 24 may be treatable using materially different products that do not contain PTH (see, e.g., WO’479 at claims 1, 18, 36).  Therefore, instant Group I and II are independent and distinct. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

There is a search and Examination burden because the claims are directed to a broad genus of PTH prodrugs comprising numerous points of variability, including functionally defined portions (e.g., claim 1 at D, L, Z’) which may or may not encompass yet undiscovered chemical structures. Accordingly, from a combinatorial perspective, the claims read upon an essentially infinite variety of compounds and methods utilizing such compounds. Therefore, a full search of the scope of the claim requires, text and structure searches of all claimed compounds and substructures of all claimed compounds in all applicable databases (e.g., EAST, STN, DRUGU, BIOSIS, CAPLUS, EMBASE, PUBCHEM, SCIFINDER, NCBI, etc.). In etc., which must be separately searched for each combination of components. Still further, a full search must also include the all distinct text-based identifiers for each structure, substructure, and component (i.e., side chains, etc. in IUPAC, Pubchem, etc. nomenclatures) because many such components lack universally used or unique designations. Accordingly, in view of the essentially infinite number of combinations claimed, there is a substantial search burden if a species elections is not required. In addition, there is an examination burden, because each species must be evaluated for utility (35 USC § 101), supporting description (35 USC § 112), and enablement (35 USC § 112).  Critically, Group II reads upon “preventing” diseases or conditions, including incredible conditions such as “bone fracture” (occurring regularly in boxing, MMA, football, etc.), which presumably requires rendering mammalian bones unbreakable (see, e.g., instant claims 24-25).  Such claims do not appear credible in view of the lack of evidence of record, and therefore raise substantial and material concerns under 35 USC § 101 and 112, which require substantial search and consideration.  Furthermore, the scope of Group II ostensibly encompasses all possible diseases “which can be treated with PTH”, wherein the metes and bounds of such genus is not unambiguously identified in the instant disclosure or in subsequently published art, which suggests that the applications of PTH are still being discovered. Again, this raises additional matters requiring additional search and examination to fully evaluate. In addition, examination requires consideration of whether or not the limited species reduced to practice in combination with the original disclosure and prior art are sufficient to establish a structure/function relationship commensurate in scope with the presumed utility and claimed structural variability .


Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


If Applicant elects Group I, Applicant is required to elect a single, fully-disclosed, non-variable species reading upon at least instant claim 1 (see, e.g., MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species”).  
It is the Examiner’s understanding zero species within the scope of instant claim 1, utilizing an water-insoluble carrier were reduced to practice or specifically disclosed as an integrated whole.  
If this is correct, Applicant is required to elect a subgenus of obvious variants by identifying a single common D, L, L1, L2, and Z’ using unambiguous and structurally complete moieties supported by the instant record.  
However, if this is incorrect, Applicant should state that the Examiner is incorrect and then elect a single, unambiguous, non-variable, disclosed species supported by the originally filed disclosure by (i) providing the full structure of the elected species, (ii) the page or Example wherein the species is fully disclosed and supported (a piecemeal disclosure to multiple disjointed disclosures at multiple pages is insufficient), and (iii) a 
If Applicant elects Group II, Applicant is required to elect a single, fully-disclosed, non-variable species of method reading upon at least instant claim 24 (see, e.g., MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species”).  
It is the Examiner’s understanding zero species within the scope of instant claim 23, utilizing a compound of claim 1 having a water-insoluble carrier were reduced to practice or specifically disclosed as an integrated whole.
If this is correct, Applicant is required to elect a subgenus of obvious variants by identifying (i) a single common compound by identifying a single, structurally complete moiety for each of D, L, L1, L2, and Z’ using unambiguous and structurally complete moieties supported by the instant record, (ii) a single patient population (e.g., humans or another mammalian patient), and (iii) a single disease to present in the patient population in need of treatment thereof selected from the diseases set forth at claim 25.
However, if this is incorrect, Applicant should state that the Examiner is incorrect and then elect a single, unambiguous, non-variable, disclosed species supported by the originally filed disclosure by (i) providing the full structure of the compound administered to a mammalian patient, (ii) identifying the page or (iii) providing a concordance relating the portions of the elected species with the variables set forth in the pending claims, (iv) identifying the exact species of mammal utilized in the example, (v) identify the exact disease “treated with PTH” in the example, and (vi) identify the route of administration and amount administered.

Any species or subgenus elected should be supported by 35 USC 112(a) and define a proper Markush grouping (see, e.g., MPEP § 803.02(III)(B), noting that “[t]he examiner should not invite the applicant to elect any group of species that would clearly be rejectable either as an improper Markush grouping or under 35 U.S.C. 112(a) if presented in a separate claim”).

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


A telephone call requesting an oral election was not made due to the complexity of the instant restriction/species election. It is proper for the Examiner to send a written restriction/election requirement whenever said restriction/election is deemed complex (See MPEP § 812.01).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDALL L BEANE/Primary Examiner, Art Unit 1654